Cash Accumulation Trust 100 Mulberry Street Gateway Center Three, 4th Floor Newark, New Jersey 07102 December 2, 2009 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, NW Washington, DC20549 RE:Cash Accumulation Trust (the Fund) Registration Nos. 2-91889 and 811-4060 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this certification that the Prospectuses and Statement of Additional Information for the above-referenced Registrant do not differ from that contained in Post-Effective Amendment No. 35 to the Registrant’s Registration Statement on Form N-1A, which was electronically filed with the Commission on December 1, 2009. If you have any questions concerning this filing, please contact Jonathan Shainat (973) 802-6469. Very truly yours, /s/ Jonathan D. Shain Jonathan D. Shain Assistant Secretary
